Case 5:20-cr-00139-EEF-MLH Document 51 Filed 07/29/21 Page 1 of 1 PageID #: 168




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CASE NO. 20-cr-139-01-01

VERSUS                                           JUDGE FOOTE

CHRISTOPHER A BERNARD (01)                       MAGISTRATE JUDGE HORNSBY


                                         ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, including the written

 objections filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

       It is ordered that Defendant’s Motion to Suppress (Doc. 21) is denied.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this the

 __29th_________ day of _____July______________, 2021.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
